Opinion by
Judge Lindsay:
It was the duty of Dickerson, as receiver in the case for the settlement of the Roger’s estate, to pay to Léwis such sums of money as were adjudged to him as heir at law of his deceased daughter, Mrs. Hall.
The petition discloses noi cause of action against Lewis. He is not the administrator of the estate of Mrs. Hall, and has as yet received nothing as heir at law.
In case appellant has a collectible claim against such estate, he may sue Lewis after he takes as heir, and hold him liable to the extent that he receives assets, but until he receives something he cannot be sued.

W. L. Porter, Leslie, for appellant.


Lewis, for appellees.

It does not appear that Lewis is insolvent; hence there is no reason why the chancellor should interpose to prevent Dickerson from, distributing the Rogers’ estate pursuant h> the decree under which he is acting. The petition was properly dismissed.
Judgment affirmed.